UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Ave. Bloomington, IL61702 (Name and address of agent for service) 1-309-557-2017 Registrant’s telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2012 Updated August 1, 2011 Item 1. Reports to Stockholders. Semi-Annual Report December 31, 2012 COUNTRY Growth Fund COUNTRY Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2013 Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY GROWTH FUND INCEPTION DATE 04/21/66 (CLASS Y) The average annualized total returns for the Fund for the period ended December 31, 2012 are as follows: 1 Year 5 Year 10 Year 10.59% 2.08% 6.23% Gross Expense Ratio: 1.17% (as of the Prospectus dated 10/31/12) Net Expense Ratio: 1.16% (as of the Prospectus dated 10/31/12) The custodian has contractually agreed to waive fees through October 31, 2013.These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect waivers in effect.In the absence of fee waivers, returns would be reduced. During the first half of the Growth Fund’s fiscal year, from July 1, 2012 through December 31, 2012, the fund had a total return of 5.57%. This lagged the return of the S&P 500 Index, our benchmark, by 0.38%. The entire advance by the market occurred during the first three months of the period. From late September through year-end the market sold off a bit while volatility increased as a result of concerns about the “fiscal cliff”. As an active equity manager, our performance will diverge from the benchmark because we have either selected different securities to hold or because we place a different weighting on the holdings we have in any given sector or industry. Aside from the Technology sector, we were generally pleased with our weighting decisions and security selection during the half. However, our security selection in Technology did not measure up to our expectations and we have commenced a restructuring process to address the concern. Our major concerns at present remain quite similar to the past few years. Economic growth has not been strong, especially for being in a “recovery” period. Unemployment, while reduced from peak levels, remains far too high. Perhaps more importantly, partisan politics has prevented any meaningful progress in addressing our country’s growing debt problems. Both parties use a brinksmanship strategy, hoping the other guy blinks first, but in the end reach an accord that merely serves to delay meaningful action. It is difficult to invest for the long-term when the long term outlook can be impacted severely by near-term actions. The Fund remains well diversified across economic sectors, but we are emphasizing those areas most likely, in our opinion, to perform satisfactorily in difficult environments. We are focusing our efforts on those individual issues where we have a high degree of confidence in the company’s prospects. We are looking for signs that would allow us to take a less conservative approach to investing in stocks, but at this point we do not feel such a move would be in the best interests of our shareholders. COUNTRY BOND FUND INCEPTION DATE 01/02/97 (CLASS Y) The average annualized total returns for the Fund for the period ended December 31, 2012 are as follows: 1 Year 5 Year 10 Year 3.80% 5.83% 4.88% Gross Expense Ratio: 0.89% (as of the Prospectus dated 10/31/12) Net Expense Ratio: 0.86% (as of the Prospectus dated 10/31/12) The advisor and custodian have contractually agreed to waive fees and/or reimburse expenses through October 31, 2013.These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect fee waivers and/or expense reimbursements in effect.In the absence of fee waivers and/or expense reimbursements, returns would be reduced. Despite widespread predictions of higher rates throughout the year, the bond market continued its bull run in 2012; however, the run was at a much slower pace.After beginning the year at 1.88%, the 10-year note finished the year at 1.76%, and turned in a total return of 2.16%.As concerns regarding the European debt crisis faded throughout the year, it became more evident that the main reason for the continued low rates must be the extraordinary measures that the Federal Reserve has used to try to keep the economy moving forward.After the December 2012 Federal Open Market Committee meeting, the Fed has basically promised to continue this process until the economy is back on solid ground.It does not currently appear that the economy is gaining enough steam to change policy soon, but there is risk that when the Fed pulls back, rates will reverse direction; potentially at a sharper pace.Given the current level of rates, there is very little protection against higher rates and even a small movement upward will likely lead to negative bond returns. The COUNTRY Bond Fund performance has been strong over the past twelve months as we have maintained an overweight in spread products.As investors continued to stretch for yield, spread products such as corporate bonds, high yield bonds and taxable municipals turned in strong performances during the year. Offsetting our strong sector selection, we have continued to maintain a slightly short duration. The short duration position has been a minor detractor from performance given the overall lower rate environment.Although we expect rates to be somewhat range bound until the economy returns to baseline growth, we still believe there is too much risk in maintaining anything other than a conservative duration profile versus our benchmark the Barclay’s Capital U.S. Aggregate Bond Index. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.It is not possible to invest directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities.The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM pass throughs), ABS, and CMBS sectors.It is not possible to invest directly in an index. Diversification does not assure a profit or protect against a loss in a declining market. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Please refer to the Schedule of Investments in this report for holding information.Fund holdings are subject to change at any time and should not be considered recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. COUNTRY Mutual Funds — Expense Example December 31, 2012 (unaudited) As a shareholder of the COUNTRY Growth Fund or COUNTRY Bond Fund, you incur ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example below is based on an investment of $1,000 invested for the period 7/1/12 – 12/31/12. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual retirement accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses or other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of each table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds or share classes. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY Growth Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 5.57% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.12%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY Growth Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 5.56% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.12%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 3 COUNTRY Mutual Funds — Expense Example December 31, 2012 (unaudited) (continued) COUNTRY Bond Fund – Class Y Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 1.56% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.82%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY Bond Fund – Class A Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Actual(1) Hypothetical(2) Ending account values and expenses paid during period based on a 1.54% return for the period. The return is considered after expenses are deducted from the Fund. Ending account values and expenses paid during period based on a 5.00% annual return. The return is considered before expenses are deducted from the Fund. * Expenses are equal to the Fund’s annualized expense ratio of 0.82%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 4 COUNTRY Mutual Funds — Allocation of Portfolio Assets December 31, 2012 (unaudited) COUNTRY Growth Fund* COUNTRY Bond Fund* * Expressed as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 5 COUNTRY Mutual Funds — Portfolio Highlights (unaudited) COUNTRY Growth Fund Average Annualized Total ReturnsDecember 31, 2012 1 Year 5 Years 10 Years COUNTRY Growth Fund — Class Y (04/21/66) 10.59% 2.08% 6.23% S&P 500 Index(1) 16.00% 1.66% 7.10% Lipper Large Cap Core Funds Average(2) 14.95% 0.68% 6.51% The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities.An investment cannot be made directly in an index. The Lipper Large Cap Core Funds Average is unmanaged and is based on the average return of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite core 1500 Index. Large-cap funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index.An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)December 31, 2012 Value Percent of Fund Exxon Mobil Corporation $ % CVS Caremark Corporation % General Electric Company % Microsoft Corporation % Roche Holding AG – ADR % JPMorgan Chase & Company % Cisco Systems, Inc. % Apache Corporation % Aflac Inc. % Halliburton Company % $ % COUNTRY Bond Fund Average Annualized Total Returns December 31, 2012 1 Year 5 Years 10 Year COUNTRY Bond Fund — Class Y (01/02/97) 3.80% 5.83% 4.88% Barclays Capital Aggregate Bond Index(1) 4.21% 5.95% 5.18% Lipper Intermediate Investment-Grade Debt Funds Average(2) 6.87% 5.91% 4.97% The Barclays Capital Aggregate Bond Index is an unmanaged index that covers the USD-denominated, investment-grade, fixed-rate, taxable bond market of securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. The index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in securities.An investment cannot be made directly in an index. The Lipper Intermediate Investment-Grade Debt Funds Average is unmanaged and is based on the average return of funds that, byportfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. An investment cannot be made directly in a peer average. Ten Largest Holdings (excludes short-term investments)December 31, 2012 Value Percent of Fund U.S. Treasury Notes, 0.250%, 3/31/2014 $ % U.S. Treasury Notes, 0.250%, 6/30/2014 % U.S. Treasury Notes, 0.500%, 5/31/2013 % Federal National Mortgage Association, 3.500%, 10/1/2027 % Federal Home Loan Mortgage Corporation, 3.500%, 7/1/2042 % U.S. Treasury Notes, 0.875%, 12/31/2016 % U.S. Treasury Notes, 1.125%, 6/15/2013 % U.S. Treasury Notes, 0.375%, 4/15/2015 % Federal National Mortgage Association, 4.000%, 2/1/2041 % Government National Mortgage Association, 3.500%, 11/20/2041 % $ % 6 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Growth Fund Shares Value COMMON STOCKS — 95.73% Consumer Discretionary — 9.57% Abercrombie & Fitch Company — Class A $ Comcast Corporation — Class A Gentex Corporation International Game Technology The Jones Group, Inc. Kohl’s Corporation News Corporation — Class A Staples, Inc. Target Corporation Consumer Staples — 9.77% Archer-Daniels-Midland Company CVS Caremark Corporation Energizer Holdings, Inc. The Kroger Company Philip Morris International, Inc. Post Holdings, Inc. (a) The Procter & Gamble Company Wal-Mart Stores, Inc. Energy — 14.32% Apache Corporation Chesapeake Energy Corporation Chevron Corporation ConocoPhillips Exxon Mobil Corporation Halliburton Company HollyFrontier Corporation Schlumberger Ltd. (b) Financials — 12.32% ACE Ltd. (b) Aflac Inc. American Express Company The Bank of New York Mellon Corporation BlackRock, Inc. JPMorgan Chase & Company State Street Corporation Wells Fargo & Company Health Care — 16.68% Baxter International, Inc. Covance, Inc. (a) Covidien PLC (b) Express Scripts Holding Company (a) Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Merck & Company, Inc Novartis AG — ADR Pfizer, Inc. Roche Holding AG — ADR St. Jude Medical, Inc. VCA Antech, Inc. (a) WellPoint, Inc. Industrials — 9.81% 3M Company AECOM Technology Corporation (a) Caterpillar Inc. Emerson Electric Company FedEx Corporation General Dynamics Corporation General Electric Company Ingersoll-Rand PLC (b) Information Technology — 15.69% Apple, Inc. Cisco Systems, Inc. Dell, Inc. Google, Inc. (a) — Class A Intel Corporation International Business Machines Corporation Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation QUALCOMM, Inc. Materials — 2.12% BHP Billiton Ltd. — ADR Monsanto Company Newmont Mining Corporation Telecommunication Services — 1.98% CenturyLink, Inc. Vodafone Group PLC — ADR Utilities — 3.47% American Water Works Company, Inc. NextEra Energy, Inc. NRG Energy, Inc. TOTAL COMMON STOCKS (Cost $203,955,676) Principal Amount MORTGAGE-BACKED SECURITIES — 0.07% Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 $ Federal Home Loan Mortgage Corporation 7.150%, 09/25/2028 (c) Government National Mortgage Association 6.500%, 07/15/2029 Mortgage IT Trust 1.464%, 02/25/2035 (c) Nomura Asset Acceptance Corporation 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $20,422) (d) TOTAL MORTGAGE-BACKED SECURITIES (Cost $174,211) The accompanying notes are an integral part of these financial statements. 7 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Growth Fund (continued) Shares Value SHORT-TERM INVESTMENTS — 4.20% Money Market Funds — 4.20% Federated Prime Obligations Fund, 0.11% (e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $11,246,173) TOTAL INVESTMENTS — 100.00% (Cost $215,376,060) ASSETS IN EXCESS OF OTHER LIABILITIES — 0.00% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. ADR—American Depository Receipt PLC—Public Limited Company (a) Non-income producing security. (b) Foreign issuer. (c) The coupon rate shown on variable rate securities represents the rates at December 31, 2012. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of December 31, 2012 these securities represented 0.01% of total net assets. (e) The rate quoted is the annualized seven-day yield as of December 31, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 8 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund Principal Amount Value ASSET-BACKED SECURITIES — 1.73% AEP Texas Central Transition Funding LLC 5.170%, 01/01/2018 $ $ Cal Funding II, Ltd. 3.470%, 10/25/2027 (Acquired 10/11/2012, Cost $491,561) (b)(c) Citibank Credit Card Insurance Trust 4.150%, 07/07/2017 Countrywide Asset-Backed Certificates 4.931%, 05/25/2032 (a) 5.363%, 05/25/2036 GE Equipment Small Ticket LLC 1.450%, 01/21/2018 (Acquired 02/01/2011, Cost $919,515) (b) Green Tree Financial Corporation 6.870%, 01/15/2029 National Collegiate Student Loan Trust 0.334%, 06/26/2028 (a) Residential Asset Mortgage Products, Inc. 4.767%, 10/25/2032 (a) Residential Asset Securities Corporation 5.600%, 06/25/2034 (a) Textainer Marine Containers Ltd. 4.210%, 04/15/2027 (Acquired 04/10/2012, Cost $233,304) (b)(c) TOTAL ASSET-BACKED SECURITIES (Cost $4,436,864) CORPORATE BONDS — 22.47% AbbVie, Inc. 1.750%, 11/06/2017 (Acquired 11/05/2012, Cost $698,537) (b) Alabama Power Company 5.500%, 10/15/2017 Alcoa, Inc. 5.550%, 02/01/2017 American Express Credit Corporation 2.800%, 09/19/2016 American Honda Finance Corporation 6.700%, 10/01/2013 (Acquired 09/24/2008, Cost $499,520) (b) American International Group, Inc. 5.850%, 01/16/2018 Amgen, Inc. 2.500%, 11/15/2016 Anadarko Petroleum Corporation 5.950%, 09/15/2016 ANZ National International Ltd. 6.200%, 07/19/2013 (Acquired 07/09/2008, Cost $249,765) (b)(c) Apache Corporation 3.250%, 04/15/2022 Archer-Daniels-Midland Company 5.450%, 03/15/2018 ASIF Global Financing XIX 4.900%, 01/17/2013 (Acquired 01/10/2003, Cost $249,218) (b)(f) AT&T, Inc. 5.625%, 06/15/2016 5.500%, 02/01/2018 BAE Systems PLC 3.500%, 10/11/2016 (Acquired 10/05/2011, Cost $298,950) (b)(c) Bank of America Corporation 6.975%, 03/07/2037 Bank of Montreal 2.625%, 01/25/2016 (Acquired 12/08/2011, Cost $513,151) (b)(c) 1.950%, 01/30/2017 (Acquired 01/24/2012, Cost $500,179) (b)(c) The Bank of New York Mellon Corporation 4.500%, 04/01/2013 Bank of Nova Scotia 2.150%, 08/03/2016 (Acquired 11/22/2011, Cost $502,582) (b)(c) Barclays Bank PLC 5.000%, 09/22/2016 (c) Barrick International Corporation 5.750%, 10/15/2016 (Acquired 01/22/2009, Cost $212,429) (b)(c) Baxter International, Inc. 1.850%, 01/15/2017 Berkshire Hathaway, Inc. 2.200%, 08/15/2016 3.750%, 08/15/2021 Boeing Capital Corporation 2.900%, 08/15/2018 BP AMI Leasing, Inc. 5.523%, 05/08/2019 (Acquired 05/28/2009, Cost $489,370) (b) Burlington Northern Santa Fe Railway Company 5.750%, 03/15/2018 4.100%, 06/01/2021 5.720%, 01/15/2024 Burlington Resources, Inc. 6.875%, 02/15/2026 Caterpillar Financial Services Corporation 7.050%, 10/01/2018 Caterpillar, Inc. 5.700%, 08/15/2016 Citigroup, Inc. 6.125%, 05/15/2018 The Clorox Company 5.950%, 10/15/2017 Coca-Cola Refreshments USA, Inc. 7.375%, 03/03/2014 Comcast Corporation 6.500%, 01/15/2017 Commonwealth Bank of Australia 3.250%, 03/17/2016 (Acquired 10/27/2011, Cost $406,480) (b)(c) Commonwealth Edison Company 5.950%, 08/15/2016 ConocoPhillips 6.650%, 07/15/2018 Costco Wholesale Corporation 1.125%, 12/15/2017 Credit Suisse New York 5.000%, 05/15/2013 (c) CSX Transportation, Inc. 6.500%, 04/15/2014 The accompanying notes are an integral part of these financial statements. 9 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value CORPORATE BONDS — 22.47% (continued) Devon Energy Corporation 6.300%, 01/15/2019 $ $ Diamond Offshore Drilling, Inc. 5.875%, 05/01/2019 Duke Energy Carolinas, LLC 5.750%, 11/15/2013 E. I. du Pont de Nemours & Company 5.250%, 12/15/2016 Eaton Corporation 8.875%, 06/15/2019 (c) Ecolab, Inc. 4.875%, 02/15/2015 Entergy Texas, Inc. 3.600%, 06/01/2015 EOG Resources, Inc. 5.625%, 06/01/2019 Ericsson 4.125%, 05/15/2022 (c) Florida Power Corporation 4.800%, 03/01/2013 (f) Franklin Resources, Inc. 3.125%, 05/20/2015 General Dynamics Corporation 1.000%, 11/15/2017 General Electric Capital Corporation 5.625%, 05/01/2018 7.125%, 06/15/2022 (a) General Electric Company 5.000%, 02/01/2013 (f) General Mills, Inc. 5.700%, 02/15/2017 Georgia Power Company 5.700%, 06/01/2017 GlaxoSmithKline Capital, Inc. 4.850%, 05/15/2013 GlaxoSmithKline Capital PLC 1.500%, 05/08/2017 (c) The Goldman Sachs Group, Inc. 3.300%, 05/03/2015 6.250%, 09/01/2017 Halliburton Company 6.750%, 02/01/2027 The Home Depot, Inc. 5.250%, 12/16/2013 Honeywell International, Inc. 4.250%, 03/01/2013 (f) Ingersoll-Rand Company 6.015%, 02/15/2028 (c) International Business Machines Corporation 7.625%, 10/15/2018 JPMorgan Chase & Company 7.900%, 04/30/2018 (a) 4.625%, 05/10/2021 KeyCorp 6.500%, 05/14/2013 Kimberly-Clark Corporation 6.125%, 08/01/2017 Mattel, Inc. 2.500%, 11/01/2016 McCormick & Company, Inc. 3.900%, 07/15/2021 Merrill Lynch & Company, Inc. 5.450%, 02/05/2013 (f) Mondelez International, Inc. 6.750%, 02/19/2014 6.125%, 02/01/2018 Morgan Stanley 3.800%, 04/29/2016 5.450%, 01/09/2017 National Australia Bank Ltd. 2.000%, 06/20/2017 (Acquired 06/19/2012 to 07/24/2012, Cost $1,008,985) (b)(c) New York Life Global Funding 4.650%, 05/09/2013 (Acquired 05/02/2008, Cost $998,282) (b) New York University 5.236%, 07/01/2032 Northern Trust Corporation 3.375%, 08/23/2021 Occidental Petroleum Corporation 1.500%, 02/15/2018 Pepperdine University 5.450%, 08/01/2019 PepsiAmericas, Inc. 4.875%, 01/15/2015 Petrobras International Finance Company 5.375%, 01/27/2021 (c) Pfizer, Inc. 5.350%, 03/15/2015 Pitney Bowes, Inc. 5.250%, 01/15/2037 PNC Funding Corporation 2.700%, 09/19/2016 Province of Ontario, Canada 1.600%, 09/21/2016 (c) Province of Quebec, Canada 2.750%, 08/25/2021 (c) Regions Bank 7.500%, 05/15/2018 Rio Tinto Finance USA Ltd. 5.875%, 07/15/2013 (c) Rio Tinto Finance USA PLC 1.625%, 08/21/2017 (c) Royal Bank of Canada 1.450%, 10/30/2014 (c) Simon Property Group LP 5.750%, 12/01/2015 SLM Corporation 8.450%, 06/15/2018 Southern California Edison Company 5.750%, 03/15/2014 The Southern Company 1.950%, 09/01/2016 Stanford University 4.750%, 05/01/2019 State Street Corporation 5.375%, 04/30/2017 Statoil ASA 5.250%, 04/15/2019 (c) Suncor Energy, Inc. 6.100%, 06/01/2018 (c) SunTrust Banks, Inc. 6.000%, 09/11/2017 The accompanying notes are an integral part of these financial statements. 10 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value CORPORATE BONDS — 22.47% (continued) Target Corporation 5.875%, 07/15/2016 $ $ Time Warner Cable, Inc. 8.750%, 02/14/2019 Transocean, Inc. 5.250%, 03/15/2013 (c) 7.500%, 04/15/2031 (c) U.S. Trade Funding Corporation 4.260%, 11/15/2014 (Acquired 12/14/2004, Cost $52,984) (b) Union Pacific Railroad Company 6.630%, 01/27/2022 5.866%, 07/02/2030 United Parcel Service, Inc. 4.500%, 01/15/2013 (f) United Technologies Corporation 5.375%, 12/15/2017 University of Chicago 4.760%, 10/01/2023 University of Notre Dame 4.141%, 09/01/2013 Verizon Communications, Inc. 5.500%, 02/15/2018 Vessel Management Services, Inc. 4.960%, 11/15/2027 Wachovia Corporation 5.750%, 06/15/2017 Wells Fargo Capital X 5.950%, 12/15/2036 Wells Fargo & Company 5.625%, 12/11/2017 Westpac Banking Corporation 2.450%, 11/28/2016 (Acquired 01/04/2012, Cost $247,701) (b)(c) William Wrigley Junior Company 4.650%, 07/15/2015 Xstrata Finance Canada 2.450%, 10/25/2017 (Acquired 10/18/2012, Cost $698,824) (b)(c) TOTAL CORPORATE BONDS (Cost $53,566,477) MORTGAGE-BACKED SECURITIES — 17.55% American Tower Trust 5.420%, 04/15/2037 (Acquired 05/01/2007, Cost $500,000) (b) Americold, LLC Trust 4.954%, 01/14/2029 (Acquired 12/09/2010, Cost $399,999) (b) Bank of America Merrill Lynch Commercial Mortgage, Inc. 5.077%, 11/10/2042 (a) Bank of America Mortgage Securities, Inc. 5.250%, 10/25/2020 Chase Funding Mortgage Loan 4.515%, 02/25/2014 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 6.000%, 11/25/2036 Commercial Mortgage Trust 2.752%, 08/15/2045 Countrywide Alternative Loan Trust 6.000%, 05/25/2033 5.500%, 05/25/2036 Credit Suisse First Boston Mortgage Securities Corporation 4.980%, 02/25/2032 DBUBS Mortgage Trust 4.537%, 07/10/2044 (Acquired 06/17/2011, Cost $504,382) (b) Federal Home Loan Mortgage Corporation 4.500%, 05/01/2013 5.500%, 10/01/2014 5.000%, 03/01/2015 6.500%, 03/01/2015 5.000%, 12/15/2017 5.000%, 11/15/2018 5.000%, 10/01/2020 5.500%, 03/01/2022 5.000%, 03/01/2023 4.500%, 04/01/2023 4.500%, 11/15/2023 5.500%, 10/15/2025 4.000%, 02/01/2026 7.150%, 09/25/2028 (a) 6.500%, 10/01/2029 2.739%, 02/01/2037 (a) 6.000%, 05/01/2037 6.000%, 08/01/2037 6.000%, 01/01/2038 4.500%, 04/01/2041 3.500%, 07/01/2042 Federal National Mortgage Association 4.750%, 02/21/2013 (f) 5.000%, 03/01/2013 (f) 4.500%, 04/01/2013 5.000%, 04/01/2013 5.000%, 05/01/2013 5.500%, 06/01/2013 3.500%, 09/01/2013 4.500%, 09/01/2013 5.500%, 10/01/2013 5.000%, 02/01/2014 4.000%, 05/01/2015 4.500%, 06/25/2018 4.500%, 01/01/2019 6.500%, 05/01/2019 2.834%, 01/01/2020 (a) 4.500%, 04/01/2020 5.500%, 04/25/2023 5.000%, 05/01/2023 4.500%, 11/01/2024 4.500%, 08/01/2025 5.500%, 09/01/2025 3.500%, 10/01/2027 5.500%, 02/01/2033 5.500%, 07/01/2033 5.290%, 11/25/2033 1.715%, 05/01/2034 (a) 5.500%, 07/01/2035 5.500%, 12/01/2035 4.500%, 11/01/2040 4.000%, 02/01/2041 The accompanying notes are an integral part of these financial statements. 11 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value MORTGAGE-BACKED SECURITIES — 17.55% (continued) Federal National Mortgage Association (continued) 4.000%, 11/01/2041 $ $ 4.000%, 12/01/2041 6.500%, 02/25/2044 6.500%, 05/25/2044 Government National Mortgage Association 4.000%, 04/15/2026 6.500%, 04/15/2026 8.000%, 07/15/2026 6.500%, 07/15/2029 7.500%, 11/15/2029 6.000%, 06/15/2031 6.000%, 02/15/2032 5.000%, 01/15/2033 4.920%, 05/16/2034 6.000%, 10/15/2036 5.500%, 01/15/2038 6.000%, 01/15/2038 4.000%, 09/15/2041 3.500%, 11/20/2041 4.258%, 09/16/2050 (a) Greenwich Capital Commercial Funding 5.867%, 07/10/2038 (a) JPMorgan Chase Commercial Mortgage Securities Corporation 5.336%, 05/15/2047 LB-UBS Commercial Mortgage Trust 4.799%, 12/15/2029 5.351%, 02/15/2040 MASTR Adjustable Rate Mortgages Trust 2.666%, 04/21/2034 (a) MASTR Alternative Loans Trust 5.000%, 06/25/2015 Morgan Stanley Capital I 5.652%, 06/11/2042 (a) Mortgage IT Trust 1.464%, 02/25/2035 (a) Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $62,018) (b) 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $194,010)(b) OBP Depositor LLC Trust 4.646%, 07/15/2045 (Acquired 06/25/2010, Cost $499,997) (b) Residential Asset Securitization Trust 4.750%, 02/25/2019 SBA Tower Trust 2.933%, 12/15/2017 (Acquired 07/26/2012, Cost $500,000) (b) Small Business Administration Participation Certificates 3.530%, 05/01/2013 5.080%, 11/01/2022 4.640%, 05/01/2023 5.570%, 03/01/2026 Structured Asset Securities Corporation 6.290%, 11/25/2032 (a) Vendee Mortgage Trust 5.750%, 11/15/2032 Wachovia Bank Commercial Mortgage Trust 5.307%, 07/15/2041 (a) 5.509%, 04/15/2047 WaMu Mortgage Pass Through Certificates 2.493%, 01/25/2033 (a) 2.470%, 10/25/2035 (a) WaMu MSC Mortgage Pass Through Certificate 5.000%, 03/25/2018 Wells Fargo Commercial Mortgage Trust 4.375%, 03/15/2044 (Acquired 05/27/2011, Cost $504,357) (b) Wells Fargo Mortgage-Backed Securities Trust 4.424%, 10/25/2033 (a) 2.603%, 07/25/2036 (a) TOTAL MORTGAGE-BACKED SECURITIES (Cost $44,510,149) MUNICIPAL BONDS — 21.25% Arizona State University Build America Revenue Bond 5.528%, 07/01/2023 Arlington County, VA Industrial Development Authority Revenue Bond 5.844%, 08/01/2031 Austin, TX Build America General Obligation 5.310%, 09/01/2029 Bay Area Toll Authority Build America Revenue Bond 6.263%, 04/01/2049 Central Puget Sound, WA Regional Transit Authority Build America Revenue Bond 4.845%, 02/01/2024 Central Utah Water Conservancy District Build America Revenue Bond 4.550%, 10/01/2022 Chicago, IL Board of Education Build America Unlimited General Obligation 6.038%, 12/01/2029 Chicago, IL Build America Unlimited General Obligation 7.517%, 01/01/2040 Colorado Springs, CO Utilities System Build America Revenue Bond 4.949%, 11/15/2024 Columbus, IN Multi-High School Building Corporation Build America Revenue Bond 5.505%, 07/15/2022 Columbus, OH Build America Unlimited General Obligation 4.360%, 06/01/2022 Commonwealth of Massachusetts Build America General Obligation 4.500%, 08/01/2031 Commonwealth of Massachusetts Build America Unlimited General Obligation 4.200%, 12/01/2021 Commonwealth of Pennsylvania Build America Unlimited General Obligation 4.550%, 02/15/2021 Cook County, IL Glencoe School District Unlimited General Obligation 5.875%, 12/01/2027 The accompanying notes are an integral part of these financial statements. 12 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value MUNICIPAL BONDS — 21.25% (continued) Corpus Christi, TX Independent School District Build America Unlimited General Obligation 5.924%, 08/15/2029 $ $ Dallas, TX Independent School District Build America Unlimited General Obligation 5.200%, 02/15/2023 District of Columbia Bond Build America Unlimited General Obligation 5.670%, 06/01/2022 District of Columbia Income Tax Build America Revenue Bond 4.793%, 12/01/2021 Florida State Department of Transportation Build America Revenue Bond 6.140%, 07/01/2025 Gainesville, FL Utilities System Build America Revenue Bond 4.497%, 10/01/2017 Grant County, WA Public Utility District Build America Revenue Bond 5.111%, 01/01/2023 Greenville County, SC School District Unlimited General Obligation 4.870%, 06/01/2026 Hamilton County, OH Sewer System Build America Revenue Bond 5.710%, 12/01/2022 Honolulu, HI City & County Wastewater Systems Build America Revenue Bond 6.114%, 07/01/2029 Houston, TX Build America Unlimited General Obligation 6.088%, 03/01/2029 Indiana Public Schools Multi-School Building Corporation Build America Revenue Bond 4.900%, 07/15/2022 Indiana University Build America Certificate Participation 5.050%, 12/01/2022 Indianapolis, IN Local Public Improvement Build America Revenue Bond 5.854%, 01/15/2030 Kane, Cook & Du Page Counties, IL Unlimited General Obligation 4.150%, 12/15/2019 Kentucky State Property & Buildings Commission Revenue Bond 5.100%, 10/01/2015 King County, WA Unlimited General Obligation 5.127%, 12/01/2026 Manatee County, FL Public Utilities Build America Revenue Bond 7.178%, 10/01/2030 Missouri Highway & Transit Commission Build America Revenue Bond 5.002%, 05/01/2024 Municipal Electric Authority of Georgia Build America Revenue Bond 6.655%, 04/01/2057 Naperville, IL Build America Unlimited General Obligation 4.900%, 12/01/2025 New Mexico Finance Authority Revenue Bond 6.070%, 06/01/2036 New York City Housing Development Corporation Revenue Bond 6.420%, 11/01/2039 New York State Urban Development Corporation Revenue Bond 6.500%, 12/15/2018 New York, NY Build America Unlimited General Obligation 5.206%, 10/01/2031 6.646%, 12/01/2031 Northern California Transmission Agency Revenue Bond 5.880%, 05/01/2016 Ohana Military Commercial LLC 5.675%, 10/01/2026 (Acquired 10/25/2006, Cost $955,716) (b) Ohio State Water Development Authority 1.330%, 06/01/2015 Oregon State Department of Administrative Services Revenue Bond 3.500%, 04/01/2016 Oregon State Department of Transportation and Highway Build America Revenue Bond 5.784%, 11/15/2030 Pasadena, CA Public Financing Authority Build America Revenue Bond 7.148%, 03/01/2043 Pueblo, CO Board of Waterworks Build America Revenue Bond 5.700%, 11/01/2029 Purdue University, IN Build America Certificate Participation 5.957%, 07/01/2031 Raleigh, NC Build America Revenue Bond 4.508%, 06/01/2023 San Diego County, CA Water Authority Build America Revenue Bond 6.138%, 05/01/2049 Sarasota, FL Water & Sewer System Revenue Bond 4.770%, 10/01/2025 Sedgwick County, KS Unified School District Build America Unlimited General Obligation 5.350%, 10/01/2023 South Carolina State Public Service Authority Revenue Bond 6.224%, 01/01/2029 Springfield, MO School District Build America Unlimited General Obligations 5.660%, 03/01/2030 State of California Build America Unlimited General Obligation 7.500%, 04/01/2034 State of Connecticut Build America Unlimited General Obligation 5.632%, 12/01/2029 The accompanying notes are an integral part of these financial statements. 13 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value MUNICIPAL BONDS — 21.25% (continued) State of Delaware Build America Unlimited General Obligation 4.700%, 10/01/2021 $ $ State of Illinois Unlimited General Obligation 4.421%, 01/01/2015 State of Kansas Development Financing Authority Build America Revenue Bond 4.770%, 03/01/2023 State of Maryland Build America Unlimited General Obligation 4.550%, 08/15/2024 State of Maryland Transportation Authority Build America Revenue Bond 5.164%, 07/01/2025 State of Maryland Unlimited General Obligation 5.000%, 08/01/2018 State of Mississippi Unlimited General Obligation 5.539%, 10/01/2029 State of Ohio Build America Unlimited General Obligation 4.821%, 03/01/2022 State of Pennsylvania Public School Building Authority Revenue Bond 5.000%, 09/15/2027 State of Rhode Island Unlimited General Obligation 4.390%, 04/01/2018 State of Utah Build America Unlimited General Obligation 4.554%, 07/01/2024 State of Washington Biomedical Research Build America Revenue Bond 6.416%, 07/01/2030 State of Washington Build America Unlimited General Obligation 2.910%, 08/01/2016 4.736%, 08/01/2024 State of Wisconsin Build America Unlimited General Obligation 5.200%, 05/01/2026 Tacoma, WA Electric System Build America Revenue Bond 5.966%, 01/01/2035 Texas State Highway Transportation Commission Build America Revenue Bond 5.028%, 04/01/2026 University of California Build America Revenue Bond 5.770%, 05/15/2043 University of Massachusetts Building Authority Revenue Bond 5.823%, 05/01/2029 University of Michigan Build America Revenue Bond 4.926%, 04/01/2024 6.172%, 04/01/2030 University of Minnesota Build America Revenue Bond 4.455%, 08/01/2025 University of Texas Build America Revenue Bond 6.276%, 08/15/2041 University of Wyoming Build America Revenue Bond 5.800%, 06/01/2030 UNM Sandoval Regional Medical Center, Inc. Build America Revenue Bond 4.500%, 07/20/2036 Utah State Building Ownership Authority Build America Revenue Bond 5.768%, 05/15/2030 Utah Transit Authority Build America Revenue Bond 5.937%, 06/15/2039 Vega, TX Independent School District Construction Unlimited General Obligation 6.000%, 02/15/2027 Virginia College Building Authority Build America Revenue Bond 5.400%, 02/01/2026 Virginia Housing Development Authority 1.246%, 01/01/2014 Virginia State Revenue Authority Infrastructure Build America Revenue Bond 4.380%, 11/01/2023 Washington County, OR Clean Water Services Build America Revenue Bond 4.628%, 10/01/2020 Washington, MD Suburban Sanitary Commission Build America Unlimited General Obligation 4.800%, 06/01/2025 West Virginia Higher Education Policy Commission Build America Revenue Bond 7.450%, 04/01/2030 York County, SC Fort Mill School District Build America Unlimited General Obligation 5.500%, 03/01/2028 TOTAL MUNICIPAL BONDS (Cost $48,802,677) U.S. GOVERNMENT AGENCY ISSUES — 0.64% (d) Federal Farm Credit Bank 3.375%, 08/23/2024 3.250%, 02/01/2027 3.040%, 04/30/2027 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,561,304) U.S. TREASURY OBLIGATIONS — 22.75% U.S. Treasury Inflation Index Notes — 0.41% 3.000%, 02/28/2017 The accompanying notes are an integral part of these financial statements. 14 COUNTRY Mutual Funds — Schedule of Investments December 31, 2012 (unaudited) COUNTRY Bond Fund (continued) Principal Amount Value U.S. TREASURY OBLIGATIONS — 22.75% (continued) U.S. Treasury Notes — 22.34% 1.375%, 05/15/2013 $ $ 0.500%, 05/31/2013 1.125%, 06/15/2013 1.000%, 07/15/2013 0.750%, 08/15/2013 0.750%, 12/15/2013 0.250%, 01/31/2014 0.250%, 03/31/2014 0.250%, 06/30/2014 0.375%, 03/15/2015 2.500%, 03/31/2015 0.375%, 04/15/2015 0.250%, 05/15/2015 2.125%, 05/31/2015 0.375%, 06/15/2015 1.250%, 08/31/2015 1.250%, 10/31/2015 1.375%, 11/30/2015 0.250%, 12/15/2015 0.875%, 12/31/2016 0.875%, 01/31/2017 0.875%, 02/28/2017 0.875%, 04/30/2017 0.625%, 08/31/2017 0.625%, 11/30/2017 2.250%, 11/30/2017 1.250%, 01/31/2019 0.875%, 07/31/2019 1.000%, 08/31/2019 1.000%, 11/30/2019 2.125%, 08/15/2021 2.750%, 08/15/2042 TOTAL U.S. TREASURY OBLIGATIONS (Cost $59,707,505) SHORT-TERM INVESTMENTS — 13.04% Commercial Paper — 4.14% General Electric Capital Corporation 0.220%, 01/07/2013 0.120%, 02/01/2013 0.230%, 03/18/2013 Toyota Motor Corporation 0.210%, 04/10/2013 Shares Money Market Funds — 8.90% Federated Prime Obligations Fund, 0.11% (e) Fidelity Institutional Money Market Portfolio, 0.18% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $34,681,958) TOTAL INVESTMENTS — 99.43% (Cost $247,266,934) ASSETS IN EXCESS OF OTHER LIABILITIES — 0.57% TOTAL NET ASSETS — 100.00% $ Percentages are stated as a percent of net assets. PLC—Public Limited Company (a) The coupon rate shown on variable rate securities represents the rates at December 31, 2012. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of December 31, 2012 these securities represented 5.34% of total net assets. (c) Foreign issuer. (d) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (e) The rate quoted is the annualized seven-day yield as of December 31, 2012. (f) Security is priced at amortized cost. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Statements of Assets and Liabilities December 31, 2012 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Assets: Investments in securities: At cost $ $ At value $ $ Cash — Receivable for investments sold — Receivable for capital stock sold Dividends receivable — Interest receivable Prepaid expenses and other assets Total assets Liabilities: Payable for investments purchased — Payable for capital stock redeemed Payable for 12b-1 fees Payable to Administrator Payable to Advisor Payable to Auditor Payable to Transfer Agent Payable to Trustees Accrued expenses and other liabilities Bank overdraft — Total liabilities Net Assets $ $ Net Assets Consist of: Paid in capital $ $ Undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net urealized appreciation on investments Total — representing net assets applicable to outstanding capital stock $ $ Class Y: Net assets $ $ Shares outstanding Net asset value, redemption price and offering price per share $ $ Class A: Net assets $ $ Shares outstanding Net asset value and redemption price per share $ $ Maximum offering price per share $ $ The accompanying notes are an integral part of these financial statements. 16 Statements of Operations for the Six Months Ended December 31, 2012 (unaudited) COUNTRY COUNTRY Growth Bond Fund Fund Investment Income: Dividends $ $ — Interest Total investment income Expenses: Investment advisory fees (Note F) Transfer agent fees Administration fees 12b-1 fees (Note G) Professional fees Insurance fees Accounting fees Printing fees Registration fees Custody fees Trustees’ fees Other expenses Total expenses Less: Expenses waived (Note F) ) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 17 Statements of Changes in Net Assets COUNTRY Growth Fund COUNTRY Bond Fund Six Months Ended Six Months Ended 12/31/12 Year Ended 12/31/12 Year Ended (unaudited) 6/30/12 (unaudited) 6/30/12 Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Dividends and Distributions to Shareholders of Class Y (Note B): Net investment income ) Net realized gains on investments ) Total distributions —- Class Y ) Dividends and Distributions to Shareholders of Class A (Note B): Net investment income ) Net realized gains on investments ) Total distributions —- Class A ) Capital Stock Transactions — (Net) (Note C) Total increase in net assets Net Assets: Beginning of period End of period* $ * Including undistributed net investment income (loss) of $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 18 Financial Highlights The tables below set forth financial data for a share of capital stock outstanding throughout each period presented. COUNTRY Growth Fund Six Months Ended December 31, 2012 Years Ended June 30, (unaudited) Class Y Shares Net asset value, beginning of period $ Income from investment operations Net investment income(1) Net realized and unrealized gains (losses) ) ) Total from investment operations ) ) Less Distributions Dividends from net investment income ) Distributions from capital gains ) ) ) — ) ) Total distributions ) Net asset value, end of period $ Total investment return %(5) % % % -22.77
